                      Case 19-50388-CSS               Doc 2    Filed 09/27/19       Page 1 of 4
                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

In re:                                                                 Chapter 11

JRV GROUP USA L.P., a Delaware limited partnership,                    Case No. 19-11095 (CSS)

                           Debtor.
JRV GROUP USA L.P., a Delaware limited partnership,
                                                                       Adversary Proceeding
                                  Plaintiff,                           Case No. 19-50388

                       vs.

Niels Torring, an individual,

                                  Defendant.

     SUMMONS AND NOTICE OF PRETRIAL CONFERENCE IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except
that the United States and its offices and agencies shall file a motion or answer to the complaint within 35 days.

                   Address of Clerk:           United States Bankruptcy Court
                                               824 N Market Street, 3rd Floor
                                               Wilmington, DE 19801

At the same time, you must also serve a copy of the motion or answer upon the Plaintiff’s attorney. Name and
address of Plaintiff’s attorney:

         PACHULSKI STANG ZIEHL & JONES LLP
                  Jeffrey W. Dulberg, Esq.
                  Robert M. Saunders, Esq.
                  Colin R. Robinson, Esq.
             919 North Market Street, 17th Floor
         Wilmington, DE 19899-8705 (Courier 19801)
                 Telephone: (302) 652-4100

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.
YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will
be held at the following time and place.
                     Address: United States Bankruptcy Court         Courtroom No. 6
                     824 N Market Street, 5th Floor
                     Wilmington, DE 19801                            Date/Time: Oct. 29, 2019 at 10:00 a.m. (ET)

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO
ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

United States Bankruptcy
Court for the District of Delaware                                  /s/ Una O’Boyle
Date: September 27, 2019                                            Clerk of the Bankruptcy Court




DOCS_SF:101960.1
                   Case 19-50388-CSS          Doc 2     Filed 09/27/19       Page 2 of 4



                                     CERTIFICATE OF SERVICE

I, Colin R. Robinson, certify that I am, and at all times during the service of process was, not less than 18
years of age and not a party to the matter concerning which service of process was made. I further certify
that the service of this summons and a copy of the complaint were made September 30, 2019 by:


        Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:

                                   SEE ATTACHED SERVICE LIST

        Personal Service: By leaving the process with defendant or with an officer or agent of defendant
at:


        Residence Service: By leaving the process with the following adult at:


         Certified Mail Service: By sending the process by certified mail addressed to the following
officer of the defendant at:
                                   SEE ATTACHED SERVICE LIST


        Certified Mail Service on an Insured Depository Institution: By sending the process by certified
mail addressed to the following officer of the defendant at:


        Publication: The defendant was served as follows: [Describe briefly]


        State Law: The defendant was served pursuant to the laws of the State of ___________________,
        as follows: [Describe briefly]                                                  (name of state)

        Under penalty of perjury, I declare that the foregoing is true and correct.


Dated: September 27, 2019                                  /s/ Colin R. Robinson
                                                           Colin R. Robinson (DE Bar No. 5524)
                                                           PACHULSKI STANG ZIEHL & JONES LLP
                                                           919 North Market Street, 17th Floor
                                                           P O Box 8705
                                                           Wilmington, DE 19899-8705 (Courier 19801)




DOCS_SF:101960.1
                   Case 19-50388-CSS   Doc 2   Filed 09/27/19   Page 3 of 4



JRV Group USA L.P.
Adversary Service List
03-First Class Mail
02-Certified Mail


First Class Mail
Linda Casey, Esquire
Office of the United States Trustee,
District of Delaware
J. Caleb Boggs Federal Building
844 King Street, Suite 2207
Wilmington, DE 19801

First Class Mail
Niels Torring
679 Shasta Drive
Corona, CA 92881

First Class Mail
Gary Saunders, Esq.
Saunders Law Group, Ltd.
1891 California Avenue #102
Corona, CA 92881

Certified Mail, Return Receipt
Niels Torring
679 Shasta Drive
Corona, CA 92881

Certified Mail, Return Receipt
Gary Saunders, Esq.
Saunders Law Group, Ltd.
1891 California Avenue #102
Corona, CA 92881




DOCS_SF:101960.1
                      Case 19-50388-CSS               Doc 2    Filed 09/27/19        Page 4 of 4


                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

      In re:                                                            Chapter 11

      JRV GROUP USA L.P., a Delaware limited partnership,               Case No. 19-11095 (CSS)

                                 Debtor.
      JRV GROUP USA L.P., a Delaware limited partnership,
                                                                        Adversary Proceeding
                                         Plaintiff,                     Case No. 19-50388

                              vs.

      Niels Torring, an individual,

                                         Defendant.
                           NOTICE OF DISPUTE RESOLUTION ALTERNATIVES
        As party to litigation you have a right to adjudication of your matter by a judge of this Court. Settlement of
your case, however, can often produce a resolution more quickly than appearing before a judge. Additionally,
settlement can also reduce the expense, inconvenience, and uncertainty of litigation.
        There are dispute resolution structures, other than litigation, that can lead to resolving your case. Alternative
Dispute Resolution (ADR) is offered through a program established by this Court. The use of these services are
often productive and effective in settling disputes. The purpose of this Notice is to furnish general information
about ADR.
         The ADR structures used most often are mediation, early-neutral evaluation, mediation/arbitration and
arbitration. In each, the process is presided over by an impartial third party, called the “neutral”.
        In mediation and early neutral evaluation, an experienced neutral has no power to impose a settlement on
you. It fosters an environment where offers can be discussed and exchanged. In the process, together, you and
your attorney will be involved in weighing settlement proposals and crafting a settlement. The Court in its Local
Rules requires all ADR processes, except threat of a potential criminal action, to be confidential. You will not be
prejudiced in the event a settlement is not achieved because the presiding judge will not be advised of the content
of any of your settlement discussions.
         Mediation/arbitration is a process where you submit to mediation and, if it is unsuccessful, agree that the
mediator will act as an arbitrator. At that point, the process is the same as arbitration. You, through your counsel,
will present evidence to a neutral, who issues a decision. If the matter in controversy arises in the main bankruptcy
case or arises from a subsidiary issue in an adversary proceeding, the arbitration, though voluntary, may be binding.
If a party requests de novo review of an arbitration award, the judge will rehear the case.
      Your attorney can provide you with additional information about ADR and advise you as to whether
and when ADR might be helpful in your case.


Dated: September 27, 2019                                     /s/ Una O’Boyle
                                                              Clerk of the Bankruptcy Court




DOCS_SF:101960.1
